Defendant was convicted on a charge of possessing a still for the purpose of manufacturing whisky. It would serve no good purpose to enter into a detailed discussion of the evidence as disclosed by this record. The evidence for the state, if believed beyond a reasonable doubt, was sufficient upon which to base a verdict of conviction, and therefore the affirmative charge was properly refused. A review of the record discloses no error prejudicial to defendant's rights. On the contrary, it shows that the defendant has had a fair and an impartial trial according to the forms of law, and the judgment is affirmed.